Hírschberg, P. J.:
The plaintiff brought an action against the defendant in the Supreme Court in Kings county on March 12, 1903,' to recover damages for personal injuries charged to the defendant’s negligence. *147The case was duly tried and resulted in a judgment of nonsuit, with costs. On' appeal to this court the judgment was affirmed, with costs at the "April term in 1905. (See Muratore v. Pirkl, 104 App. Div. 133.) On the 16th day of May, 1905, the plaintiff, without paying the costs of either the trial or appeal, obtained an ex parte order permitting him to prosecute a new action for the same cause as a poor, person, and this action was then brought by him on June 10, 1905. The defendant thereupon moved for an order vacating the order granting the plaintiff leave to sue as a poor person and staying his proceedings until he should pay the costs of the former trial and appeal, and on the hearing of the motion the order permitting the plaintiff to sue as a poor person was set aside, withdeave, however, to renew, but the motion for a stay was denied. The appeal is from so much of the order as denies the defendant’s motion.
• The order should have stayed the plaintiff’s proceedings until he paid the costs. (Barton v. Speis, 73 N. Y. 133; Griffin v. Round Lake Camp Meeting Association, 26 Hun, 314; Sprague v. Bartholdi Hotel Company, 68 id. 555; Farrell v. New York Juvenile Asylum, 2 App. Div. 496; Spaulding v. American Wood Board Co., 58 id. 314; Hunt v. Sullivan, 79 id. 119, 121; Wasserman v. Benjamin, 91 id. 547, 550; Ingrosso v. Baltimore & Ohio R. R. Co., 105 id. 494.) The respondent claims that the second action is a different one from the original suit, inasmuch as the former action was brought under'the statute known as the Employers’ Liability Act (Laws of 1902, chap. 600), while the present action is at common law. The remedy sought in each action is the same, viz., the recovery of damages for the injury sustained, and it was expressly held in Spaulding v. American Wood Board Co. (supra) that complete identity of the subjéct-matter of both actions was not essential. Here, however, there is complete identity. It is unnecessary to determine whether the stay should have been granted had the order. granting the plaintiff leave to sue as a poor person remained in force. But that order having been set aside, there clearly was no reason why the plaintiff should have been relieved from the operation of the general rale which requires the payment of "costs imposed upon the termination of an action at law before another action can be maintained by the same litigant for the same cause.
*148The order in so far as appealed from should be reversed, with, ten dollars costs and disbursements, and the motion granted, witii costs.
Woodward, Jenks, Rich and Miller, JJ., concurred.
Order in so far as appealed from reversed, with ten dollars' costs and disbursements, and motion for a stay of proceedings, granted, with costs.